Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 1 of 8 PageID 730




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   v.                                                           Case No. 3:16-cr-92-J-39PDB

   ELIZABETH M. JORDAN
   ____________________________________/

       DEFENDANT’S SUBMISSION OF ADDITIONAL EVIDENCE AND ARGUMENT
           AND AUTHORITY IN SUPPORT OF COMPASSIONATE RELEASE

               Elizabeth M. Jordan, through undersigned counsel, submits the following evidence

   and additional information to supplement Defendant’s previously filed pro se motion and

   exhibits. Defense counsel adopts Defendant’s pro se motion and exhibits, insofar as they

   relate to her husband’s medical condition as a basis for her compassionate release.

   Furthermore, since the filing of Ms. Jordan’s pro se motion, Ms. Jordan has subsequently filed

   for         compassionate      release   based   on    her    own     medical     condition. 1

   That request for compassionate release was filed with the Bureau of Prisons on December 6,

   2019. To date, Ms. Jordan has not received any response to that request. Therefore, Defense

   counsel also adopts Ms. Jordan’s pro se motion and exhibits as they relate to her own health

   and medical conditions. Defense counsel now submits additional arguments and authority in

   support of Ms. Jordan’s compassionate release claims.

          I.       Introduction

          On September 9, 2019, Ms. Jordan filed her pro se motion for Compassionate release

   under 18 U.S.C. §3582(c)(1)(A), as amended by the First Step Act of 2018 (Doc. 157).


   1
       See attached Exhibit E.
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 2 of 8 PageID 731




   Additional pro se pleadings and exhibits (Docs. 158, 159) followed up the initial filing. In

   response, and by Order of this Court (Doc. 160), the United States filed its response in

   opposition to compassionate release on December 12, 2019 (Doc. 162).

       Following the filing of Ms. Jordan’s motion for compassionate release, the Court

   appointed the Federal Defender’s Office (Doc. 160). The matter is now ripe for the Court’s

   consideration. 2 Undersigned counsel, having reviewed all the previous filings and having met

   with Ms. Jordan, submits additional information for the Court’s consideration.

       II.       Grounds

       In order to meet the criteria for compassionate release under the First Step Act of 2018,

   the Court must first determine, as a preliminary matter, that the defendant is not a danger to

   the safety of any other person or to the community.                     USSG §1B1.13(2).           Once that

   determination is made, a defendant can qualify as a result of extraordinary and compelling

   reasons based on her medical condition, age, family circumstances, or for other reasons. See

   18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13, comment (n.1). Ms. Jordan’s motion is based on

   her medical condition and due to family circumstances based on her husband’s diagnosis of

   end stage renal failure.

       The “Medical Condition of the Defendant” category has two prongs, one for defendants

   with terminal illnesses and the other for those with a debilitating condition. The debilitating



   2
     Under the First Step Act of 2018, the sentencing judge now has jurisdiction to consider a defense motion
   for reduction of sentence under 18 U.S.C. §3582(c)(1)(A) when “the defendant has fully exhausted all
   administrative rights to appeal a failure of the Bureau to bring a motion on the defendant’s behalf or the
   lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is
   earlier [.]” First Step Act of 2018, 603(b), Publ. L. No. 115-391, 132 Stat. 5194, 5239 (2018).
                                                        2
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 3 of 8 PageID 732




   condition prong is applicable to Ms. Jordan’s situation.                   The Sentencing Commission

   described the eligibility criteria for this category in 2016 when it broadened the criteria. The

   criteria now includes defendants who are suffering from a serious condition, suffering from a

   serious functional or cognitive impairment or are experiencing deteriorating health because

   of the aging process. These prongs are intended to include a wide variety of permanent,

   serious impairments and disabilities that make life in prison overly difficult for some inmates.

         Ms. Jordan contends that her own medical condition is well documented. Ms. Jordan’s

   PSR, which was accepted and adopted by the Court at her sentencing hearing, details the

   various injuries to her back and the nerve damage throughout her right side of her body. The

   PSR contained verification from Dr. Vicenty of the Jacksonville Spine Center, who verified

   that Ms. Jordan had been a patient since 2006 and that she had a nerve stimulator device

   implanted in her back to address her chronic and ongoing treatment needs. Ms. Jordan’s

   condition, caused by an automobile accident, caused chronic pain and difficulty with sitting,

   walking, or standing for prolonged periods. In fact, Your Honor gave Ms. Jordan an extended

   report date in order to allow her to have surgery to change the implant before she began her

   prison term.

         Since her incarceration, she has discovered that the Bureau of Prisons medical staff are

   unable to perform the programming and adjustments necessary for the surgical implant to

   work properly. Ms. Jordan has been sent out of the BOP for outside medical treatment on one

   occasion. 3 Doctors at the Ocala Neurosurgical Center saw her. Dr. Oliver’s report indicated


   3
       See Exhibit F, which includes Ms. Jordan’s attempts at requesting treatment from the BOP Medical Staff
                                                         3
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 4 of 8 PageID 733




   that reprogramming of the stimulator was “better left to the stimulator representatives who

   handle programming” and that it was not something that he could perform. These problems

   appear to be exacerbated by the metal beds that inmates are provided for their bunks. Ms.

   Jordan has made several requests for additional mattresses in order to avoid the metal-to-metal

   contact between her bunk and her implant but has not received any relief to date. This

   situation makes her very painful, daily life even worse. As Ms. Jordan stated in her request

   to the BOP for compassionate release, she has not been able to have any automatic updates to

   her medical implant since the day of her report to prison. She suffers from burning sensations

   and bruising throughout her back and shoulders, along with painful muscular knots that

   impede her mobility. The BOP medical staff have indicated that they cannot adequately treat

   her within their system. This is not a medical condition from which she is expected to recover.

   For this reason alone, Ms. Jordan should be released on compassionate release grounds.

       Furthermore, news articles 4 detail that an outbreak of Legionnaire’s disease has now been

   publicly disclosed. This is an infectious disease that is carried in water droplets and to which

   someone in Ms. Jordan’s medical condition may be particularly susceptible.

       Ms. Jordan is also qualified for compassionate release based on the incapacitation of her

   spouse since she is the only available caregiver for him. As amply documented by the medical

   records already submitted by Ms. Jordan, Mr. Shawn Jordan has been diagnosed with end

   stage renal failure. Defense counsel has attached additional records from the Mayo Clinic,



   as well as an evaluation from an outside medical center. Ms. Jordan’s full medical records are available to
   the Court upon request.
   4
     See attached Exhibit G.
                                                        4
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 5 of 8 PageID 734




   where Mr. Jordan is now receiving dialysis three times a week and is being treated by their

   Nephrology Division. 5 The full records may be provided to the Court upon request. Mr.

   Jordan currently lives alone and has no other family members to assist him. He has been

   unable to keep up with his household and has difficulty taking care of his own daily needs.

   He rises as early as 3:00 a.m. on the days that he has to travel to his dialysis. He is slow

   moving and needs the extra time to get himself together. He is picked up by a Community

   bus and taken to the Mayo Clinic, in a trip that can take up to 2 hours depending on the number

   of other pickups and drop-offs being made that morning. 6 The dialysis itself takes 3 – 4 hours

   each visit. At the end of each visit, he has to travel alone back to his empty home.

       The medical staff at Mayo Clinic have discussed the possibility of at home dialysis with

   Mr. Jordan. Dr. Mao’s letter to the Court outlines the two types of at home dialysis. 7 Each

   would allow Mr. Jordan to increase his dialysis through at-home treatment. This would allow

   for improved quality of life while he awaits news on whether he will be placed on a transplant

   list. As Dr. Mao’s letter further explains, Mr. Jordan’s ability to perform at-home dialysis is

   improved if he has a caregiver to assist him and to provide a safeguard against any ill side

   effects or emergencies. Furthermore, it is unlikely that Mr. Jordan would actually be approved

   for a transplant without having a caregiver in the home. As Dr. Mao’s letter explains, Mr.

   Jordan has a limited life expectancy if he does not receive a transplant.

       Defense counsel has attached additional letters from Ms. Jordan’s children. 8 These letters


   5
     See attached Exhibit A.
   6
     See Exhibit I video of Mr. Jordan’s commute to and from dialysis.
   7
     See attached Exhibit B.
   8
     See attached Exhibit D.
                                                       5
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 6 of 8 PageID 735




   set out in greater detail their inability to act as caregivers for their father. The Government

   argues that it is merely “inconvenient” for them to act as caregivers. These letters set out the

   challenges each of them face and the many demands on them from having to work multiple

   jobs to support their families while also caring for children and loved ones. One daughter

   works 7 days a week while raising five children. Another reveals that she is helping to care

   for her nephews and a grandmother who is suffering with Alzheimer’s disease while working

   full-time. A third works and raises three children, one of whom she characterizes as a special

   needs child. Mr. Jordan’s children love him and wish they could be the caregiver he needs.

   Unfortunately, that is just not possible. The Defense respectfully submits that the question

   before the Court is not whether others could act as caregivers, but rather, whether there are

   any other caregivers, no matter the reason. It is not within the jurisdiction of the Court to

   order others to help care for Mr. Jordan. It is only to decide whether, given his life-threatening

   medical condition, his wife should be released to help care for him.

       III.      Proposed Release Plan

       If the Court grants Ms. Jordan’s motion for compassionate release and she is allowed to

   return home, she will reside with her husband at their home. She will be under the supervision

   of the United States Probation Office for a term of supervised release for one year. 9 She has

   prepared for her release through numerous educational and vocational courses. She has not



   9
     “For purposes of this policy statement, an extraordinary and compelling reason need not have been
   unforeseen at the time of sentencing in order to warrant a reduction in the term of imprisonment.
   Therefore, the fact that an extraordinary and compelling reason reasonably could have been known or
   anticipated by the sentencing court does not preclude consideration for a reduction under this policy
   statement.” USSG §1B1.13, commentary note 2.
                                                       6
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 7 of 8 PageID 736




   received any disciplinary reports during her incarceration. She has a stable home and a stable

   and supportive family to whom she will return. 10

          IV.     Request for Hearing and Oral Argument

          Ms. Jordan requests that the Court conduct an evidentiary hearing in this matter. This will

   allow the Court to address any outstanding questions and issues and allow counsel to argue

   their respective positions.

          V.      Conclusion

          Elizabeth Jordan meets all the criteria for compassionate release. If released, she will

   return to her husband of many years, to the home they lived in before her incarceration and to

   the supervision of the United States Probation Office. She was convicted of a non-violent

   offense and poses no danger to the safety of the community. Her release on compassionate

   grounds will improve her husband’s prognosis and potentially save his life with a transplant.

   It will allow her to live life without constant pain and with appropriate medical care for her

   own chronic medical conditions. Ms. Jordan has served 15 months of a 21 month sentence

   and a release to her home, instead of remaining incarcerated or being sent to a halfway house,

   would serve the interests contemplated by the Compassionate Release laws and would not do

   anything to endanger the community.




   10
        See attached Exhibit H.
                                                   7
Case 3:16-cr-00092-BJD-PDB Document 166 Filed 01/31/20 Page 8 of 8 PageID 737




   DATED this 31st day of January, 2020.

                                                   JAMES T. SKUTHAN
                                                   ACTING FEDERAL DEFENDER

                                                   s/ Waffa J. Hanania
                                                   ____________________________________
                                                   Waffa J. Hanania
                                                   Assistant Federal Public Defender
                                                   Florida Bar No. 0888631
                                                   200 West Forsyth Street, Suite 1240
                                                   Jacksonville, FL 32202
                                                   Telephone: (904) 232-3039
                                                   Fax: (904) 232-1937
                                                   Waffa Hanania@fd.org




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 31st day of January, 2020, I electronically filed

   the foregoing with the Clerk of Court by using the CM/ECF system, which will send a

   notice of electronic filing to all counsel of record.


                                                   s/ Waffa J. Hanania
                                                   ____________________________
                                                   Waffa J. Hanania
                                                   Assistant Federal Public Defender




                                                  8
